NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Argued August 7, 2007
                                   Decided March 13, 2008

                                            Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

No. 07‐1030

YOUSEF AL‐NAJI,                                      Petition for Review of an Order of the 
     Petitioner,                                     Board of Immigration Appeals.

       v.                                            No. A78‐857‐031

MICHAEL B. MUKASEY,* Attorney
General of the United States,
      Respondent.

                                          O R D E R

    An immigration judge (IJ) denied petitioner Yousef al‐Naji’s request for withholding of
removal, see 8 U.S.C. § 1231(b)(3)(A), a decision that the Board of Immigration Appeals
(BIA) upheld.  Al‐Naji petitions us to review the IJ’s and BIA’s decisions.  We deny the
petition.




       *
         Pursuant to Fed. R. App. P. 43(c), Michael Mukasey is substituted for his predecessor,
Alberto Gonzales, as the named respondent.
No. 07‐1030                                                                                Page 2

                                           I.  HISTORY

    Agents with the former Immigration and Naturalization Service arrested al‐Naji, a
Jordanian national, in 2002 after determining that he was in the United States illegally.     Al‐
Naji confirmed that fact to the agents while detained; he admitted that he entered the
United States in November 1999 on a non‐immigrant visa and overstayed.  Based on this
admission, removal proceedings against al‐Naji commenced.  See 8 U.S.C. § 1227(a)(1)(B). 
After al‐Naji unsuccessfully challenged the legality of his arrest and the admissibility of his
post‐arrest statements he filed an untimely asylum petition, claiming that while in Jordan he
suffered harm because of his political opinion, and that, were he to return, the persecution
would persist.  See 8 U.S.C. § 1158(a)(1), (2)(A)‐(B).  Al‐Naji alternatively sought protection
under the Convention Against Torture (CAT), withholding of removal, and the chance to
voluntarily depart.  At the hearing on his requests for relief, al‐Naji expounded on his claim
of political persecution:

    Al‐Naji recounted that, from 1993 to 1996, he worked as a plant manager in a factory
associated with the Queen Alia Fund for Social Development (“the Fund”), a government‐
run charitable organization established by the Jordanian royal family and named after the
third wife of King Hussein of Jordan, Queen Alia al Hussein.  While at the Fund he
discovered that numerous factory employees were embezzling money.  When al‐Naji
confronted the Fund’s financial manager about the fraud, the manager offered him a bribe
to remain quiet.  When Al‐Naji refused, the financial manager threatened to implicate him
in the scheme if he said anything. Undeterred, al‐Naji personally informed Queen Alia
about the scheme when she visited the factory, an act that, in turn, led to an official
investigation into the matter and resulted in several “senior officers” being fired.1  The
official pressure brought on by the investigation angered the financial manager and led him
to demand that al‐Naji resign or face jail.  When al‐Naji refused, the manager threatened to
falsely accuse him of defaming the Queen—a crime that, al‐Naji was told, “is punishable by
slow death through constant physical torture” during imprisonment.  

    Al‐Naji continued that twelve days later he was “forced” to resign from the Fund “on
the Queen’s orders,” leaving him unemployed and unable to collect his retirement pension
for his 17 years of government service.  Upon his departure, the Fund’s executive director
provided al‐Naji with a letter of recommendation to help him find another government job. 


       1
            It is here that we note that Queen Alia died in a highly publicized helicopter crash 20
years  before  al‐Naji  could  have  spoken  to  her.    See  Alia  al‐Hussein,
http://en.wikipedia.org/wiki/Alia_al_Hussein (last visited Mar. 12, 2008).  The Queen throughout
the time that al‐Naji worked at the Fund was King Hussein’s fourth wife, Queen Noor of Jordan.
See Queen Noor of Jordan, http://en.wikipedia.org/wiki/Queen_Noor_of_Jordan (last visited Mar.
12, 2008).
No. 07‐1030                                                                            Page 3

But because he could find no other readily available job, he ceased looking and opened his
own ceramics factory after successfully obtaining the appropriate government licenses. 
While working at the factory, however, al‐Naji endured unspecified “harassment” from the
Fund’s “marketing department.”  Al‐Naji thus applied for visas to visit the United States,
Brunei, and Germany so he could leave Jordan, “find a permanent job,” and “establish a
business” free from government harassment.  

    Al‐Naji further claimed that, in 1997, Jordanian police delivered him a summons to
appear in court.  The summons did not identify the subject matter, but al‐Naji believed that
it was related to legal troubles involving his ceramics factory and not the Fund corruption. 
Al‐Naji ignored the summons, and for two years he had no contact with Jordanian
authorities.  Then, in 1999, Jordanian police delivered a second summons that informed al‐
Naji that the “State’s Attorney” had filed against him a “suit of public right,” and that he
was required to appear in the Jordanian “federal court” when his case was called.  Al‐Naji
believed that this summons, unlike the first, stemmed from the Fund embezzlement
scheme.  This frightened al‐Naji, who previously worked as a Jordanian policeman in the
early 1980s and personally witnessed the arbitrary detention and torture of people
summoned by the police.  He accordingly feared that he, too, would be detained and
tortured if he obeyed the summons.  Al‐Naji thus ignored the second summons, as he had
the first, and prepared to depart for Brunei, having secured a visa from that country two
weeks earlier.  But when he obtained an American visa shortly thereafter and a subsequent
job offer from a ceramics factory in Texas, he instead left for the United States in November
1999; al‐Naji’s wife and daughter joined him once they obtained tourist visas. 

    Al‐Naji further testified that his brother Mohalmed, who lived in Jordan and worked in
the government’s “department of development,” contacted him in early 2000.  Mohalmed
told al‐Naji that Jordanian police came to Mohalmed’s home with a third summons for al‐
Naji; Mohalmed, though, did not say what the summons concerned.  Mohalmed also told
al‐Naji that the police departed without comment after they learned that al‐Naji had left the
country.

    The third summons, al‐Naji continued, spurred him to seek relief directly from King
Abdullah II of Jordan.  Specifically, he composed a letter asking the King (1) to contact him
at his Chicago address; (2) to provide the reasons for his forced resignation from the Fund;
and (3) to restore his retirement pension.  Al‐Naji closed the letter by stating that, if he
received no response, he would publish the letter “in all the Arabic [n]ewspapers in the
US.”  But despite receiving no response from the King or any other government official, al‐
Naji did not follow through with this threat. 



   Al‐Naji concluded his account by stating that none of his family members in Jordan had
No. 07‐1030                                                                                Page 4

encountered any problems with Jordanian officials since he left the country.  Moreover,    
al‐Naji’s family members also have informed him that the police have not inquired into his
whereabouts since 2000, when Mohalmed informed them that he had left the country.  And
although al‐Naji provided his contact information in his letter to King Abdullah II, no
Jordanian officials have attempted to reach him in the United States.  Nevertheless, al‐Naji
insisted that he still believed that Jordanian authorities were actively working to arrest him
on false charges of embezzlement and defaming the Queen, and that he is “sure” he will be
detained “for a period of not less than three months” and tortured if he returns.  

    The IJ denied all relief except voluntary departure.  The IJ determined that al‐Naji had
failed to show that his untimely asylum petition resulted from extraordinary circumstances,
see 8 U.S.C. § 1158(a)(2)(D), or that he qualified for CAT relief.  When denying al‐Naji’s
request for withholding of removal, the IJ deemed credible his claims about having
observed torture during his time as a policeman, and that he uncovered corruption at the
Fund.  However, the IJ noted that al‐Naji never was arrested or detained, and that there was
no evidence showing that the authorities sought him in connection with the Fund
corruption.  Thus, the IJ concluded, al‐Naji had failed to establish a clear probability that he
would suffer persecution if he returned to Jordan.  Al‐Naji appealed the decision to the BIA,
which agreed with the IJ that al‐Naji had not shown a clear probability that he would be
persecuted if returned.

                                          II.  ANALYSIS

    In his petition for review, al‐Naji challenges the immigration courts’ denial of his request
for withholding of removal by arguing that the courts wrongly concluded that he failed to
show a clear probability of future persecution on account of his political opinion.2 
Specifically, al‐Naji asserts that the evidence he submitted to the IJ established that it is
more likely than not that he will be tortured upon his return to Jordan “because of his
‘whistle blowing’ against corruption within the Jordanian government.”  At oral argument,
though, al‐Naji’s attorney moved to voluntarily dismiss al‐Naji’s petition on the basis that
al‐Naji had departed for Jordan while the petition was pending; al‐Naji’s attorney further
stated that he had no “direct contact” with al‐Naji since al‐Naji’s departure, and thus could
not confirm that al‐Naji wished to voluntarily dismiss the petition.  We accordingly
continued these proceedings to allow al‐Naji’s attorney the opportunity to contact him
regarding the dismissal of his case.  See al‐Naji v. Gonzales, No. 07‐1030 (7th Cir. Aug. 22,
2007) (unpublished order).  However, al‐Naji’s attorney has recently informed us that,



       2
        Al‐Naji abandons his asylum and CAT claims by not pursuing them in his brief.  See
Mema v. Gonzales, 474 F.3d 412, 421 (7th Cir. 2007); Zheng v. Gonzales, 409 F.3d 804, 809 (7th Cir.
2005). 
No. 07‐1030                                                                                 Page 5

despite his attempts over the last six months to locate al‐Naji in Jordan, he has been unable
to do so; thus, counsel concluded, continued attempts to contact al‐Naji would prove
fruitless.  In other words, al‐Naji’s attorney still does not know whether al‐Naji does,
indeed, wish to voluntarily dismiss his petition; neither do we.  We accordingly deny al‐
Naji’s attorney’s motion for voluntary dismissal, and proceed to the merits of his argument. 
See Fed. R. App. P. 42(b); NLRB v. Brooke Indus., Inc., 873 F.2d 165, 166 (7th Cir. 1989) (stating
that parties must “sign and file with the clerk of this court an agreement that the proceeding
be dismissed” to voluntarily dismiss appeal).

    In cases such as this, where the BIA’s opinion supplements the IJ’s decision, the latter
decision as supplemented by the BIA’s opinion becomes our basis for review.  See Brucaj v.
Ashcroft, 381 F.3d 602, 606 (7th Cir. 2004).  We review the denial of withholding of removal
under the substantial‐evidence standard, see Ahmed v. Ashcroft, 348 F.3d 611, 615 (7th Cir.
2003), and will uphold the immigration courts’ decisions if they are supported by
reasonable, substantial, and probative evidence, see Mabasa v. Gonzales, 455 F.3d 740, 744
(7th Cir. 2006).  Moreover, we will overturn the immigration courts’ decisions only when
“the record compels a contrary result.”  Brucaj, 381 F.3d at 606.  In addition to this
deferential standard of review, al‐Naji faces a high hurdle when seeking withholding of
removal.  See Zheng, 409 F.3d at 809 (noting that it is more difficult to obtain withholding of
removal than it is to obtain asylum).  Specifically, he must show there is a “clear
probability”—meaning it is “more likely than not”—that he will be persecuted on account
of his political opinion if he returns to Jordan.  See 8 U.S.C. § 1231(b)(3)(A); Boci v. Gonzales,
473 F.3d 762, 767 (7th Cir. 2007); Kobugabe v. Gonzales, 440 F.3d 900, 901 (7th Cir. 2006) (“For
withholding, although persecution in the past may imply a future threat and so require the
agency to demonstrate that conditions have improved, the focus remains on what is likely
to happen following an alien’s return home.”  (internal citations omitted)).

    The IJ and BIA correctly determined that it was not likely that al‐Naji would be
persecuted if he returned to Jordan.  Al‐Naji’s entire claim of future persecution is based on
the assumption that Jordanian authorities seek to detain him, either for defaming the Queen
or embezzling from the Fund; this, he claims, is shown by the three summonses he received
ordering him to appear in court.  However, there is no evidence that the summonses were
related to the Fund corruption.  In fact, al‐Naji admitted that he thought the 1997 summons
was related to his ceramics factory, and stated he had no evidence showing that the third
summons delivered to his brother Mohalmed was related to the Fund.  And although the
1999 summons states that the Jordanian “State’s Attorney” initiated against al‐Naji a “suit of
the public right,” there’s nothing to suggest that the “suit” was related to the Fund; that
“suit” also could have been related to al‐Naji’s ceramics factory. 

   Additionally, al‐Naji’s testimony contradicts his claim that Jordanian police sought to
detain and torture him; in fact, his testimony suggests that, during the three years following
No. 07‐1030                                                                           Page 6

his termination from the Fund, he was not concerned about government persecution at all. 
Specifically, during this time he (1) unsuccessfully sought other government jobs; (2)
purposefully ignored a summons to appear in court; and (3) successfully applied for
government licenses to establish and openly operate a ceramics factory.  Moreover, al‐Naji
admitted that he had applied for a visa from Brunei not so he could escape possible
persecution, but so he could “find a permanent job.”  In addition, he did not leave Jordan as
soon as he obtained the visa, as a person fleeing persecution would be expected to do. 
Instead, he remained in Jordan for two weeks until he received the second summons, and
even then he did not leave the country until he received an American visa and job offer,
thus suggesting that he was not escaping persecution, but rather seeking economic
opportunity.  

    Even more, al‐Naji’s testimony directly calls into question the legitimacy of his fear of
future persecution.  He stated that Jordanian authorities have not attempted to locate him in
Jordan since 2000, when Mohalmed informed police that he had left the country; nor have
the authorities attempted to contact him in the United States, even though he himself
volunteered his contact information to King Abdullah II.  These admissions, when
combined with the dearth of evidence supporting al‐Naji’s claim, do not compel a
conclusion that the immigration courts erroneously concluded that he failed to show it is
more likely than not that he will be persecuted upon returning to Jordan.  See Boci, 473 F.3d
at 767; Brucaj, 381 F.3d at 606.  

                                     III.  CONCLUSION

   We DENY al‐Naji’s petition for review.